DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an index calculation component configured to compare in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The index calculation component is interpreted as either the first or second index calculation component 400, 400’ of Figure 3.  The index calculation components are not defined to have any structure in the disclosure.  Their function is the only description provided.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8 thru 10, 5 and 18 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: respective air data computers.  Each of claims 5, 8, 9, 15, 18 and 19 reference the operating mode of the "respective air data computers", but the only computer recited in the flight control computer of claims 1 and 11.  It is unclear what elements the respective computers are referencing, and how the index values are related to the “respective air data computers” because there is no other structures than the flight control computer.
Claims 7 and 17 recited “a function of whether the first value and the second value are closes to a GPS comparison reference value”.  It is unclear what is meant by “closes”, whether the language is correct or if it should be “close”, “closer” or “closest”.  It is also unclear if it is determined which of the first or second values are closer to the GPS value, or both are close to the GPS value.  The examiner assumes it is determined whether either of the first or second values are close to the GPS value for continued examination.
Claim 9 recites “an operating mode” of the respective air data computers in line 4 and 5, while claim 8 also recites “an operating mode” of the respective air data computers in line 5.  It is unclear if this is a new operating mode or the same operating mode.  The examiner assumes it is the same operating mode for continued examination.
Claim 13 recites “The method of claim 2” in line 1, but claim 2 is directed to the flight control computer.  It is unclear if this claim is to depend on claim 12 or if it should be the “FCC of claim 2”.  The examiner assumes it should be “The method of claim 12” for continued examination.
Claim 19 recites “an operating mode” of the respective air data computers in line 4 and 5, while claim 18 also recites “an operating mode” of the respective air data computers in line 5.  It is unclear if this is a new operating mode or the same operating mode.  The examiner assumes it is the same operating mode for continued examination.
Claim limitation “index calculation component” (claims 1 and 11) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The index calculation component is not defined by any structure in the disclosure.  There is only a description of the function of the first and second index calculation components (P[0019] and Figure 3).  Therefore, claims 1 thru 20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 thru 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 20 are rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the index calculation component (claims 1 and 11) does not have a physical or tangible form.  The interpretation under U.S.C. 112(f) provides no structure and therefore the claimed component may be information, data, or a program, such as information may be referred to as "data per se" or a computer program per se such as "software per se" when claimed as a product without any structural recitations.  The dependent claims do not provide any additional structure to define the limitations beyond “data per se” or “software per se”.  The disclosure provides methods (Figures 4A, 4B and 5), these would be equated to operating instructions or a programming.  Figures 6 thru 10 provide tables of example calculations for the index calculation components (data per se).  There is no structure recited that that defines the claimed index calculation component.
Claims 1 thru 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an index calculation component to compare a reasonableness of a first or second value of a variable, and performing calculations to find a value.  These are mental activities of comparing data (the index calculation component is interpreted to not have any defined structure) and performing calculations.  The only additional element in the claims in the flight control computer (FCC).  The components of the FCC merely compare and calculate the data.  This judicial exception is not integrated into a practical application because comparisons and calculations are mental activities that a person may perform using paper and pencil, or a general purpose computer.  The abstract idea (mental process) may be implemented an a computer.  There are not claim limitations that distinguish the FCC from a general purpose computer, other than stating that it is a flight control computer (in the preambles).  The claims recite the data that is compared and calculated, the data may have been provided in any number of ways (database, printout, hand written, etc.).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed air data computers and global positioning system in the dependent claims are merely indications of the data origin, data degradation, and data comparisons.  This activity may be performed by a person from any collection of data.  The comparisons and calculations are not integrated into a practical application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 3, 5 thru 7, 11 thru 13 and 15 thru 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tessier Patent Application Publication Number 2011/0040430 A1.
Regarding claims 1 and 11 Tessier discloses the claimed flight control computer (FCC), one or more primary flight control computer(s) (PFCC(s)) 108 (P[0021] and Figure 1), and the claimed method of operating a FCC, methods for the control of aircraft (abstract), comprising:
the claimed index calculation component (ICC) to compare a reasonableness of a first value of a variable and a second value of the variable, output signals from various redundant elements are compared with each other P[0031], “In processing redundant state data signals, each and/or all PFCC(s) 108 can employ one or more FDI systems 104, any one or all of which can provide or include, for example, one or more SSFD functions or systems 122. Typically, though not always, SSFD and other fault detection functions are independently applied to each type of state signal received by the PFCC(s). Such functions can begin by, for example, applying a set of checks to the data, to ensure that they are valid, and comparing the confirmed, valid data to each other, to detect faulty signals and isolate them and/or their sources.” P[0048], and “a first set of checks can confirm the likely validity of input signals received by PFCC(s) 108 by comparing data represented by such signals to data representing physically possible, likely, or otherwise acceptable state parameters, and comparing signals expected to be redundant to each other, so as to determine the relative difference in them, or residue, and presuming that values deemed to be the same (where, for example, the residue between the signals is equal to or smaller than an accepted difference tolerance) are the same” P[0049].  The possible, likely, or otherwise acceptable state parameters equate to the claimed reasonableness of the variables.
Regarding claims 2 and 12 Tessier discloses the claimed calculate a first index value for the first value and a second index value for the second value, “An example of residue sequences determined for a number of sequentially-acquired redundant state data values is shown in FIG. 8. For the nominal or normal case in which no failure is present, the residue mean should, as shown, be close to zero. However, when certain types of failure occur, then the residue mean may take a significant value.” P[0082], “At 408 putatively redundant `golden` data sets representing vehicle state data can be accessed by the processor(s) of PFCC(s) 108. Such data can, for example, be acquired by one or more of sensors 112, 110, 188 and validated by one or more of SSFD(s) 122, as described herein, and held in volatile memory and/or stored in persistent memory for use PFCC(s) 108. For example, a primary value XIRU representing one of the state variables Nx, Ny, Nz, P, Q, R, φ, θ, or ψ can be read or otherwise provided by one or more IRU(s) 110, along with a corresponding secondary or check value (i.e., a redundant value) XDMS associated with the same state variable and provided by a secondary sensor such as a (A)DMS 112, 112', or other sensor 188. Normally, such data would be the output of the SSFD that would have processed the IRS data comprised of the data from the redundant IRUs.” P[0102], and “For each corresponding set of redundant data samples the value of the log-likelihood ratio λk is computed. This function is the logarithm of the ratio of the probability of having observed the actual set of residues under hypothesis H1 over the same probability but under H0.” P[0086].  Each corresponding set of redundant data samples the value of the log-likelihood ratio λk equates to the claimed index values.
Regarding claims 3 and 13 Tessier discloses the claimed first and second index values are calculated as a function of whether they are in-line valid, “This function is the logarithm of the ratio of the probability of having observed the actual set of residues under hypothesis H1 over the same probability but under H0. At each new data point, three decisions can be taken. Hypothesis H1 (a degradation has occurred) is selected as true if the log-likelihood ratio exceeds a certain threshold B (positive). Erroneously selecting this hypothesis yields a so-called type I error of probability α, which may be thought of as a false alarm. Alternatively, hypothesis H0 (situation is normal, no degradation has occurred) is selected as true if the log-likelihood ratio is smaller than a second threshold A (negative). Erroneously selecting this hypothesis yields a so-called type II error of probability β, which may be thought of as a missed failure detection. Finally, if the log-likelihood ratio falls between these two boundaries, then there is not enough information available in the set of observed data to make a decision with the error bound, and a new observation is made.” P[0086], and “An example of residue sequences determined for a number of sequentially-acquired redundant state data values is shown in FIG. 8. For the nominal or normal case in which no failure is present, the residue mean should, as shown, be close to zero. However, when certain types of failure occur, then the residue mean may take a significant value. Alternatively, a failure may result in a change in the observed noise amplitude (e.g., a superimposed oscillation failure), or in both a bias and a change in the noise amplitude.” P[0082].  The determination of a true condition, false alarm, normal case with no failure and a failure equates to the claimed in-line valid (applicant’s spec P[0017]).
Regarding claims 5 and 15 Tessier discloses the claimed first and second index values are calculated as a function of whether an operating mode of an air data computer is not degraded, “State data measurement signals provided by IRU(s) 110 to PFCC(s) 108 and/or other devices can be augmented by signals representing the same and/or other state measurements provided by, for example, one or more global positioning system(s) (GPS(s)) 126 and/or air data system(s) (ADS(s)) 130.” P[0022] (air data system 130 equates to claimed air data computer), “The SPRT implements hypothesis testing in a sequential manner; i.e. the number of data points to be considered in taking a decision as to whether a failure has occurred is not known a priori, but depends on the data itself. Two hypotheses may be defined. H0 is the hypothesis that the situation is normal; i.e. that no degradation in sensor or data quality has occurred. In this case, assuming that a degradation will manifest itself as a bias, the residue sequence should be normally distributed (in the mathematical sense) with a zero mean. The alternate hypothesis H1 describes a failure situation whereby residues are normally distributed with a given bias manifesting itself as a mean of value b1 and indicating failure.” P[0085], and “For the nominal or normal case in which no failure is present, the residue mean should, as shown, be close to zero. However, when certain types of failure occur, then the residue mean may take a significant value.” P[0082].
Regarding claims 6 and 16 Tessier discloses the claimed first and second index values are calculated as a function of whether a GPS threshold check has passed for the respective systems supplying GPS data, “Operation of IRS 102 may, as mentioned, be supplemented through the use of GPS receivers 128, which may be provided redundantly” P[0025], “PFCC(s) 108 may process state signal inputs provided by IRU(s) 110 and/or other devices, including sensors or data acquisition devices 188 such as GPS(s) 128, ADP(s) 134, and DMSs 112, according to CLAWs through the use of flight control laws apparatus such as software, firmware, or hard-wired applications implemented by general or special purpose processors 120” P[0026], and “Hypothesis H1 (a degradation has occurred) is selected as true if the log-likelihood ratio exceeds a certain threshold B (positive). Erroneously selecting this hypothesis yields a so-called type I error of probability α, which may be thought of as a false alarm. Alternatively, hypothesis H0 (situation is normal, no degradation has occurred) is selected as true if the log-likelihood ratio is smaller than a second threshold A (negative).” P[0086].  The thresholds for determining degradation would be applied to the data from the GPS 128.
Regarding claims 7 and 17 Tessier discloses the claimed first and second index values are calculated as a function of whether the first or second value are close to a GPS comparison reference value, “Operation of IRS 102 may, as mentioned, be supplemented through the use of GPS receivers 128, which may be provided redundantly” P[0025], “PFCC(s) 108 may process state signal inputs provided by IRU(s) 110 and/or other devices, including sensors or data acquisition devices 188 such as GPS(s) 128, ADP(s) 134, and DMSs 112, according to CLAWs through the use of flight control laws apparatus such as software, firmware, or hard-wired applications implemented by general or special purpose processors 120” P[0026], “the scheme should also monitor each signal against the output to determine whether all signals are acceptably close to one another” P[0055], and “a first set of checks can confirm the likely validity of input signals received by PFCC(s) 108 by comparing data represented by such signals to data representing physically possible, likely, or otherwise acceptable state parameters, and comparing signals expected to be redundant to each other, so as to determine the relative difference in them, or residue, and presuming that values deemed to be the same (where, for example, the residue between the signals is equal to or smaller than an accepted difference tolerance) are the same” P[0049].  The checked data validity for comparing signals equates to the claimed value close to the GPS comparison reference value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessier Patent Application Publication Number 2011/0040430 A1 in view of Bromley et al Patent Number 5,887,046.
Regarding claims 4 and 14 Tessier teaches the claimed first and second index values are calculated as a function of whether the first and second index values are provided by an air data computer having [the most] values that are in-line valid, “The SPRT implements hypothesis testing in a sequential manner; i.e. the number of data points to be considered in taking a decision as to whether a failure has occurred is not known a priori, but depends on the data itself. Two hypotheses may be defined. H0 is the hypothesis that the situation is normal; i.e. that no degradation in sensor or data quality has occurred. In this case, assuming that a degradation will manifest itself as a bias, the residue sequence should be normally distributed (in the mathematical sense) with a zero mean. The alternate hypothesis H1 describes a failure situation whereby residues are normally distributed with a given bias manifesting itself as a mean of value b1 and indicating failure.” P[0085], and “An implementation of the SPRT-test is explained in conjunction with FIG. 9, which is an exemplary plot of the likelihood of failure λk as a function of a determined tolerance level of residue value and the number of samples analyzed.” P[0086].  
Tessier does not explicitly teach the claimed most values that are in-line, but a person of ordinary skill in the art would understand that an increased number of data points (number of samples analyzed) increases the accuracy of getting a valid or true result.  A person of ordinary skill in the art would also understand that the data with most valid or true signals would most likely provide the most accurate result.  Bromley et al teach, “As shown in step 110, the method includes determining a greatest count value of a subset of the plurality of count values which satisfy at least one criterion. The subset of the plurality of count values include only valid count values as defined by the at least one criterion. Preferably, the at least one criterion includes a first criterion that each count value of the subset satisfies an error check based upon its associated code, and a second criterion that the greatest count value differs from a second greatest count value from the subset by at most a predetermined difference greater than one. Using these criteria, the memory location having the highest valid number of total counts is determined.” (column 4 lines 50 thru 61 and Figure 2), “a step of determining the two greatest valid count values is performed (step 122)” (column 5 lines 8 and 9 and Figure 3), and “a step of setting a current location variable to the memory location associated with the greatest count value is performed (step 140) once the greatest count value differs from the second greatest count value by at most the predetermined difference in step 124. Although the greatest count value is the greatest in the subset, it is noted that the full set of count values may include a count value greater than the greatest count value (as a result of the second criterion).” (column 5 lines 35 thru 43 and Figure 2).  The determination of the greatest count of valid data of Bromley et al would be applied to the data of Tessier to indicate the valid data and reduce false alarms.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and method for controlling aircraft with determining valid data of Tessier with the determination of the greatest count of valid data of Bromley et al in order to accumulate data and maintain the accumulated data more reliable and robust against errors (Bromley et al column 1 lines 46 thru 49).
Allowable Subject Matter
Claims 8 thru 10 and 18 thru 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Related Art
The examiner notes related art Gremmert et al PGPub 2001/0047230 A1 and Nakagawa PGPub 2012/0221262 A1 as relevant art to the claimed limitations (though not relied upon for the rejections).  Gremmert et al is directed to verifying the reasonableness of aircraft altimetry data and may include an alert when the altimetry appears suspect P[0010].  Nakagawa is directed to if the amount of deviation between the input/output electric signal into/from the control unit and the first reference value exceeds a threshold value, a first caution signal output unit detects degradation of the control unit and outputs a caution signal, and if the amount of deviation between the input/output electric signal into/from the monitoring unit and the second reference value exceeds a threshold value, a second caution signal output unit detects degradation of the monitoring unit and outputs a caution signal (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662